

116 HR 7861 IH: To amend the Internal Revenue Code of 1986 to make permanent the employer credit for paid family and medical leave.
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7861IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Carter of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the employer credit for paid family and medical leave.1.Employer credit for paid family and medical leave made permanent(a)In generalSection 45S of the Internal Revenue Code of 1986 is amended by striking subsection (i).(b)Effective dateThe amendment made by this section shall apply to wages paid in taxable years beginning after December 31, 2020.